           Case 1:15-cr-00647-PAE Document 67 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------x
United States of America                     :
                                             :
         -v.-                                :                      ORDER
                                             :                      15-CR-647 (PAE)
Khani Phillibert,                            :
                           Defendant.        :
---------------------------------------------x

PAUL A. ENGELMAYER, United States District Judge:

       The Court grants the defendant’s application for compassionate release subject to the
following conditions:

         1.     The defendant shall be released from the custody of the Bureau of Prisons
(“BOP”) on September 3, 2021. Following his release, the defendant shall travel immediately to
his sister’s home at 3985 Gouverneur Avenue, Apartment 2C, Bronx, New York 10463 (the
“Phillibert Residence”).

        2.      The defendant shall self-quarantine at the Phillibert Residence for 14 days
following his release from BOP custody. During the 14-day period, the defendant shall not leave
the Phillibert Residence unless the United States Probation Office (the “Probation Office”) has
given him advance permission to do so. The defendant shall have access to a cellphone with
video-conferencing technology throughout the self-quarantine period, and shall be reachable and
available to videoconference with the Probation Office at all times. The defendant shall provide
his cellphone’s contact information to the Probation Office no later than September 3, 2021.

       3.     The defendant shall report to the Probation Office at 500 Pearl Street, 6th floor, at
9:00 a.m. on September 17, 2021, to have location monitoring technology affixed to his ankle.

        4.      The defendant shall serve the first eight months of supervised release on home
detention, to be enforced by technology at the discretion of the Probation Office, at a residence
approved by the Probation Office. During the portion of that eight-month period that follows the
14-day self-quarantine described above, the defendant shall be permitted to leave the residence
approved by the Probation Office only for medical appointments, employment reasons, or with
the advance permission of the Probation Office.
          Case 1:15-cr-00647-PAE Document 67 Filed 09/01/21 Page 2 of 2




        5.     The defendant shall contribute to the costs of monitoring, based on his ability to
pay, as determined by the Probation Office. The defendant shall disclose all financial
information and documents requested by the Probation Department to assess his ability to pay.

SO ORDERED.

Dated: New York, New York
       September 1, 2021


                                                             
                                                             ___________________________
                                                             HON. PAUL A. ENGELMAYER
                                                             United States District Judge
